El Juez Asociado Señob Alduey,
emitió la opinión del tribunal.
La corporación doméstica Porto Pico Fertilizer Company pagó sin protesta al Tesorero de Puerto Pico en los años 1926, 1927, 1928, 1929, 1930, Í931 y 1932 las contribuciones que le fueron cobradas como agente retenedor de la Virginia Carolina Chemical Corporation, corporación de los Estados Unidos de América. El pago hecho en 1929 lo fué en 11 de junio de ese año. El 4 de octubre de 1933 la Porto '.Rico Fertilizer Company solicitó del Tesorero de Puerto Rico que le devolviese todas esas contribuciones por haber sido co-bradas y pagadas erróneamente, fundándose en que si bien desde 1924 a 1931 tomó dinero a préstamo a la Virginia Carolina Chemical Corporation, todos esos préstamos fueron hechos en Richmond, Estado de Virginia, donde fué gastado el dinero y donde fueron pagados los intereses de los prés tamos con dinero que la Porto Rico Fertilizer Company tenía en bancos de Nueva York, y en que la Virginia Carolina Chemical Corporation no ha tenido ni tiene agente en esta isla ni tampoco representante u oficina en la misma. El Tesorero negó las devoluciones interesadas, en cuanto a los pagos he-chos hasta el 11 de junio de 1929 por haber transcurrido *47-cuatro años desde su pago. También negó la devolución de las pagadas posteriormente a esa fecha. Contra esas resolu-ciones del Tesorero interpuso la Porto Rico Fertilizer Company demanda en la Corte de Distrito de San Juan para que condenase al Tesorero a devolver todas las expresadas contribuciones, alegando los hechos que acabamos de exponer. Dos pagos fueron hechos en 1926 y en la demanda se relacio-nan ocho causas de acción, una por cada pago realizado. Ex-cepcionada esa demanda por no aducir hechos determinantes de causa de acción, sostuvo la corte esa alegación del deman-dado porque la reclamación hecha por los pagos a que se refieren las cinco primeras causas de acción se ha hecho después de haber transcurrido más de cuatro años. En cuanto a las satisfechas después del 11 de junio de 1929, que son a las que se refieren las tres últimas causas de acción, declaró la corte que no podía ordenar su devolución porque los pagos no fueron hechos bajo protesta y porque la Porto Rico Fertilizer Company debió apelar la negativa de devolu-ción del Tesorero para ante la Junta de Revisión e Iguala-miento antes de que pudiera acudir a los tribunales de justi-cia. Dictada sentencia de conformidad con esa resolución fue interpuesto este recurso de apelación por la demandante.
 La apelante reconoce en su alegato ante nosotros que las cinco primeras causas de acción están prescritas, por lo que limita la argumentación de su recurso a ser errónea la- sentencia en cuanto a las tres últimas causas de acción, toda vez que no tiene el deber de hacer los pagos bajo protesta ni tampoco'lo tenía de apelar la resolución del Tesorero para ante la Junta de Revisión e Igualamiento.
La Ley núm. 74 de 1925, que es de contribuciones sobre ingresos, vigente cuando los pagos objeto de esta apelación fueron hechos, faculta en su sección 75 al Tesorero para re-mitir, reintegrar y devolver toda contribución que aparezca injustamente impuesta o en cantidad excesiva o de cualquier manera erróneámente cobrada, imponiéndole el deber de in-*48formar a la Legislatura al empezar cada sesión ordinaria de todas las transacciones a que en esa sección se le autoriza.
La misma ley en su sección 76 y bajo el epígrafe “Limi-tación de pleitos y procedimientos entablados por el contri-buyente” dispone en su apartado (a) que las resoluciones de la Junta de Revisión e Igualamiento serán finales sin perjui-cio de su reconsideración con arreglo a la ley, y que el con-tribuyente deberá satisfacer bajo protesta toda la contribu-ción que le baya sido impuesta dentro del plazo fijado, pu-diendo interponer dentro de los treinta días siguientes aJ pago bajo protesta demanda contra el Tesorero de Puerto Rico ante la Corte de Distrito correspondiente. Ese plazo de treinta días fué ampliado por la Ley núm. 8 de 1927 a un año. El apartado (h) de dicba sección 76 dispone que nin-gún pleito o procedimiento será declarado con lugar por nin-gún tribunal, cuando fuere entablado para recuperar una contribución sobre ingresos o beneficios excesivos que se ale-gare fué impuesta o cobrada errónea o ilegalmente, o para recuperar cualquier penalidad pecuniaria que se alegare fué cobrada sin autoridad, o para recuperar cualquier suma que se considerare excesiva o erróneamente cobrada por cual-quier motivo, basta que debidamente se baya presentado al Tesorero y en apelación ante la Junta de Revisión e Iguala-miento una reclamación de reintegro o crédito, según lo es-tablecido por la ley en ese sentido, y por los reglamentos dic-tados de acuerdo con dicba ley. El alcance de dichos apar-tados es que la contribución sobre ingresos debe ser pagada bajo protesta para poder reclamar su devolución, y el pleito contra el Tesorero establecido dentro de un año, pero que dicbo procedimiento no será declarado con lugar por el tribunal a menos que habiéndose efectuado el pago bajo protesta se baya presentado al Tesorero y en apelación ante la Junta de Revisión e Igualamiento, antes o después de dicbo año, una reclamación de reintegro. Ya hemos dicbo antes que en el presente caso no se hizo el pago bajo protesta, como debió haberlo sido.
*49Por otra parte, era necesaria la apelación por la apelante ante la Junta de Revisión e Igualamiento ele la resolución del Tesorero que negó la devolución que se le pidió. Las pala-bras de la ley sobre apelación ante la Junta de Revisión e Igualamiento son bastante explícitas para concluir que con-cedieron una apelación ante la Junta. Tal apelación no fué hecha.
Por no haberse hecho el pago bajo protesta y por no ha-ber sido interpuesta apelación ante la Junta de Revisión e Igualamiento, la sentencia apelada debe ser confirmada.